Citation Nr: 0913328	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  98-13 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals, 
fracture, left wrist.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.   

The Board remanded this matter for further development in 
February 2000, June 2003, and April 2008.  


FINDING OF FACT

The evidence of record consistently indicates left wrist 
dorsiflexion of at least 55 degrees, and palmar flexion of at 
least 45 degrees.  


CONCLUSION OF LAW

The criteria for a compensable rating, for the Veteran's 
service-connected wrist disorder, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5214, 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided in this decision has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between March 2003 and July 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide VCAA notification to the Veteran of 
disability ratings and effective dates in general, or of the 
rating criteria at issue here in particular, prior to the 
March 1998 rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision); Vazquez-Flores and Dingess/Hartman, both supra. 

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The January 2009 Supplemental Statement of 
the Case (SSOC) of record, executed following the full 
notification provided in the July 2008 letter of record, 
amounts to a full readjudication of the Veteran's claim.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds VA's untimely notice in this matter to be harmless 
error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  


II.  The Merits of the Claim for Increased Rating

The record shows that the Veteran fractured his wrist during 
active service.  He has been service connected for a left 
wrist disorder since a November 1969 rating decision.  In 
that decision, the RO assigned a 0 percent evaluation.  

In September 1997, the Veteran filed an increased rating 
claim for his left wrist disorder.  In the March 1998 rating 
decision on appeal, the RO denied the Veteran's claim.  

In this decision, the Board will assess whether a compensable 
rating has been warranted at any time since September 24, 
1996 (one year prior to the Veteran's September 1997 claim 
for increase).  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings); see also 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the wrist are rated under Diagnostic Code 
(DC) 5214 and DC 5215 of 38 C.F.R. § 4.71a (2008).  
Diagnostic Code 5214 addresses ankylosis in the wrist and 
authorizes ratings from 20 to 50 percent.  Diagnostic Code 
5215 addresses limitation of motion in the wrist and 
authorizes a 10 percent evaluation where the record shows 
either dorsiflexion less than 15 degrees, or palmar flexion 
limited in line with the forearm.  

The Board also notes the relevance here of DC 5010 of 38 
C.F.R. § 4.71a.  Under this provision, traumatic arthritis 
(established by X-ray findings) is rated under DC 5003 on the 
basis of limitation of motion under the appropriate DC for 
the specific joints involved.  When there is some limitation 
of motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  Under 38 C.F.R. § 4.45, the wrist 
is noted as a major joint.  

The medical evidence of record dated since September 1996 
consists of VA and private medical reports.  

A September 1997 private medical report noted the Veteran's 
complaints of pain, limited motion, weakness, swelling, and 
discomfort.  The examiner noted very slight shortening and 
radial deviation in the left wrist.  He noted extension of 55 
degrees, flexion of 65 degrees, radial deviation of 5 
degrees, and ulnar deviation of 15 degrees.  The examiner 
also noted some tenderness and slight swelling, but no 
obvious mass or deformity.  An x-ray showed a slight ulnar 
plus variant with slight loss of palmar tilt and ulnar tilt 
of the distal radius.  

A May 2000 VA compensation examination report noted the 
Veteran's complaints of pain.  On examination, the examiner 
noted slight radial displacement with mild dorsal radial 
prominence.  He noted tenderness.  He noted 80 degrees 
dorsiflexion, 55 degrees palmar flexion, 20 degrees ulnar 
deviation, and 20 degrees radial deviation.  The examiner 
noted pain on extremes of motion.  He noted a good fist.  He 
noted that he apposed the thumb with the fingers 
satisfactorily.  He noted 4/5 grip strength.  The examiner 
also noted that normal range of motion in the wrist is 0-70 
degrees dorsiflexion (extension), 0-80 degrees palmar 
flexion, 0-20 degrees radial deviation, and 0-45 degrees 
ulnar deviation.  The examiner noted that he saw no weakened 
movement or excess fatigability.  Finally, the examiner noted 
a May 18, 2000 x-ray report that noted post-traumatic 
degenerative changes in the Veteran's left wrist.    

An August 2004 VA compensation examination report noted the 
Veteran's complaints of pain, shaking, and numbness.  On 
examination, the examiner noted slight radial displacement 
and slight deformity.  He noted 60 degrees dorsiflexion, 45 
degrees palmar flexion.  He noted 25 degrees ulnar deviation 
and 20 degrees radial deviation.  He noted increased pain on 
motion, but no additional limitation of motion after 
repetitive motion.  He noted full extension of the fingers.  
He noted that the Veteran was able to make a fist, and had 
strength of 4/5.  The examiner also noted x-ray evidence 
which showed post-traumatic and degenerative changes in the 
left wrist, but noted "[n]o significant degree of arthritic 
change[.]"      

The Board has closely reviewed and analyzed this evidence and 
finds a compensable rating unwarranted here under DCs 5214 or 
5215, or 5003 and 5010.  See Hart, supra.  In short, the 
evidence does not indicate ankylosis in the wrist - so an 
increase under DC 5214 is not warranted.  The record does not 
indicate that an increase is warranted under DC 5215 as the 
evidence not show dorsiflexion of less than 15 degrees, or 
palmar flexion in line with the forearm - rather, the 
evidence has consistently demonstrated dorsiflexion in excess 
of 55 degrees, and palmar flexion in excess of 45 degrees.  
See 38 C.F.R. § 4.71a.  And the record does not indicate that 
a 10 percent evaluation should be awarded based on DCs 5003 
and 5010 - though x-ray evidence indicates degenerative 
changes, the evidence in August 2004 also indicates that the 
Veteran does not have arthritis in his left wrist.  See 
38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected left wrist disorder based 
on functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an increase under this authority unwarranted.  Though the 
record shows that the Veteran experiences pain on motion, the 
examination reports in the record indicate that the Veteran 
has not experienced any functional loss due to his disorder.      

In sum, a compensable rating is unwarranted for the Veteran's 
wrist disorder.

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board notes that it has closely reviewed and considered 
the Veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

Entitlement to a compensable rating, for the Veteran's 
service-connected left wrist disorder, is denied.      



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


